Citation Nr: 1451251	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for radiculopathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for bilateral lower extremity radiculopathy with initial noncompensable evaluations.

In March 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is associated with the record.

The Board notes that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's radiculopathy of the bilateral lower extremities has been manifested by mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for initial evaluations of 10 percent for the Veteran's bilateral lower extremity radiculopathy are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's bilateral lower extremity radiculopathy has been evaluated as noncompensable under Diagnostic Code 8799-8520.  A Diagnostic Code ending in -99 represents a disability that is not specifically listed in the rating code and is thus rated by analogy to a similar disability.  

Diagnostic Codes from 8710 to 8730 rate neuralgia of the peripheral nerves.  Accordingly, the Veteran's evaluation is one for an unlisted disability similar to neuralgia of the peripheral nerves that is rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.

The Board notes that neuralgia of the sciatic nerve, rated under Diagnostic Code 8720, uses the rating criteria for Diagnostic Code 8520. 

Under Diagnostic Code 8520, disability evaluations of 10, 20, 40 and 60 percent are assignable for incomplete paralysis of the sciatic nerve, which is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A schedular maximum evaluation of 80 percent disabling is warranted for complete paralysis of the sciatic nerve, as manifested by: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

After a review of the evidence of record, the Board finds that the Veteran's radiculopathy is productive of a mild impairment.  The Veteran has consistently reported in VA treatment records symptoms such as tingling or pain radiating into his legs.  An October 2008 EMG showed signs of radiculopathy.

In a January 2006 VA back examination the Veteran complained of radiculopathy but did not elaborate further on his symptoms.  The Veteran's report of symptoms focused on his back pain and limitation of motion.

In November 2009 the Veteran was afforded a VA peripheral nerves examination.  The examiner reported sharp shooting pain localized to his lower-mid back with no radiation and no numbness, tingling or weakness of the legs.  

Upon physical examination the examiner noted normal muscle strength and normal deep tendon reflexes.  The examiner also noted that there was no decreased sensation of light touch in any of the peripheral nerves.

The Board notes that the symptoms reported in the November 2009 VA examination are not in line with symptoms reported in VA treatment records that consistently report symptoms of numbness, tingling and pain radiating into the legs as early as 2007.

The Veteran was afforded another VA peripheral nerves examination in August 2010.  The Veteran reported tingling, weakness and some numbness in his legs with pain going into the legs.  The Veteran specifically reported that the pain was much worse in his back than in his legs.

Upon physical examination the examiner noted muscle strength of 4/5 for "EHL and tibialis anterior" bilaterally and normal muscle strength for the remaining muscle groups.  The examiner noted a normal sensory examination and reflex examination.  The Veteran had a mildly positive straight leg raise bilaterally.  The examiner diagnosed bilateral L5 radiculopathy, mild. 

Given the above evidence, the Board finds that an evaluation of 10 percent for radiculopathy of each lower extremity is warranted.  The Veteran has consistently reported symptoms indicative of radiculopathy in VA treatment records and the most recent VA examiner noted mild symptoms.  Giving the Veteran the benefit of the doubt, 10 percent evaluations for mild radiculopathy are warranted.

Higher evaluations of 20 percent are not warranted as there is no evidence of record indicating that the Veteran has moderate symptoms of radiculopathy.  While the Veteran has repeatedly sought treatment for back pain and has noted that his pain radiates to his legs, the Veteran has also reported that his back pain is much worse than his leg pain.  The Veteran is already in receipt of a 40 percent evaluation for his back disability, which is indicative of a serious back disability.  Accordingly, the Board finds that without anything more, evaluations in excess of 10 percent for bilateral lower extremity radiculopathy are not warranted.

In this regard, as noted above, there is some evidence in this case that does not support the 10% rating, let alone a higher evaluation.  The Board believes that based on the evidence as a whole this is the most appropriate examination.

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2014). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's bilateral lower extremity radiculopathy are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for these disabilities.  In this regard, it is important for the Veteran to understand this finding does not in any way suggest that he does not have problems with this disability.  If he did not have problems with this disability, there would be no basis for a compensable evaluation.  Further, the Veteran has already been assigned a 40 percent evaluation for his back disability.  The 60 percent combined evaluation (when one takes into consideration the problem with the legs and back) is a significant disability evaluation, very generally indicating a 60 percent reduction in the ability to work. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the RO fulfilled its duty to notify in an August 2007 letter to the Veteran.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the issues of entitlement to increased evaluations for bilateral lower extremity radiculopathy.  VA provided the Veteran with examinations in November 2009 and August 2010.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).      
 
ORDER

An initial evaluation of 10 percent for radiculopathy of the right lower extremity is granted.

An initial evaluation of 10 percent for radiculopathy of the left lower extremity is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


